DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application is a continuation of U.S. Application No. 14/647,387 now U.S. Patent No. 10,335,414 which is a national stage entry of PCT/US13/72758 filed on December 3, 2013 which claims priority from U.S. Provisional Application No. 61/732,708, filed on December 3, 2012 and U.S. Provisional Application No. 61/872,048, filed on August 20, 2013. 


Response to Amendment
	No amendments to the claims were made by Applicant’s reply filed on May 25, 2021.  Claims 1-32 are canceled.  Claims 33-63 are currently pending and presented for examination.

Response to Arguments
Applicant’s arguments and declaration under 37 CFR 1.132 filed on May 25, 2021 have been fully considered and are found persuasive for overcoming the rejection under 35 USC 112 for lacking enablement for a method to reduce a head diameter and any syndrome comprising administering the selective TRPV4 antagonists RN-1734 and HC-067047 or any other TRPV4 antagonists. Specifically the invention is drawn to treating a mammal having communicating hydrocephalus and a mammal having communicating hydrocephalus and unfused skull plates.  Paragraphs 9 and 10 of the declaration states that in infants and children, the skull plate bones have not fused yet so increased outward pressure on the brain and skill from excess CSF volume also enlarges head diameter and communicating hydrocephalus is an overproduction or limited reabsorption of CSF into the venous blood while noncommunicating hydrocephalus is a blocked or a constricted CSF flow path between the brain ventricles and the space that surrounds the brain and spinal cord where reabsorption normally occurs.  Applicant argues (see pages 8-9 of the declaration) that the homozygous Wpk rat is an experimental animal model which is a phenotypic model of hydrocephalus, including communicating hydrocephalus that is known in the art to be reliably analogous to the developmental pediatric human form of communicating hydrocephalus. Applicant further argues that it is also recognized as a genetic model for Meckel syndrome (MKS) and although communicating hydrocephalus occurs with MKS, i.e., the communicating hydrocephalus is due to an underlying genetic defect, the communicating hydrocephalus phenotype is a result of excess CSF volume in the brain ventricles that also enlarges head diameter because the skull plates are unfused. Applicant further argues that although other animal models of hydrocephalus were known, one skilled in the art would have recognized that the Wpk rat model reasonably and most strongly correlated to the conditions of excess CSF volume and increased 
Applicant’s arguments and declaration under 37 CFR 1.132 filed on May 25, 2021 have been fully considered and are found persuasive for overcoming the rejection of claims 41, 42, 56 and 57 under 35 USC 112 for lacking enablement for a method to reduce a head diameter and the volume of CSF in a ventricular system of the brain in a mammal having hydrocephalus comprising administering any TRPV4 antagonist.  Accordingly, the rejection of claims 41, 42, 56 and 57 is hereby withdrawn since Applicant exemplifies compounds RN-1734 and HC-067047 which are compounds specifically developed to inhibit TRPV4, and thus other compounds such as GSK2193874 and GSK205 which are also known in the art to have been specifically developed to inhibit TRPV4 would have been expected to behave similarly to RN-1734 and HC-067047.
However, Applicant’s arguments and declaration under 37 CFR 1.132 filed on May 25, 2021 have been fully considered but are found not persuasive in overcoming the rejection of claims 33-40, 43-55 and 58-63 under 35 USC 112 for lacking enablement for a method to reduce a head diameter and the volume of CSF in a 
The Examiner maintains that the cited claims are drawn to the use of any TRPV4 antagonist which includes numerous compounds having different structures and widely varying efficacies, toxicities and dosages. Thus, the skilled artisan would view that the treatment of hydrocephalus by administering any TRPV4 antagonist, is highly unpredictable.  Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering all claimed compounds for treating hydrocephalus due to all disorders/diseases encompassed by the claims.  In addition, Applicant has not provided any additional evidence demonstrating that other TRPV4 antagonists will produce the same results as demonstrated in the instant specification.  Applicant has only provided examples using two selective TRPV4 antagonists that were developed specifically to inhibit TRPV4 and thus Applicant has not demonstrated an adequate number of different TRPV4 antagonists including compounds that are not selective for TRPV4 which may interact with other receptors.  Applicant has only demonstrated the use of two compounds both of which have only been developed for the purpose of selectively inhibiting TRPV4.  However, the claims of the instant application are drawn to the use of any compound that inhibits TRPV4 which includes known compounds disclosed in the instant specification as well as compounds not disclosed therein.  Thus Applicant fails to demonstrate that any TRPV4 antagonist as claimed can be used in general to treat hydrocephalus as claimed.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad treatment of hydrocephalus comprising the 
Therefore the claims of the instant application are rejected since Applicant has not provided sufficient evidence to demonstrate that all TRPV4 antagonists known in the art as claimed can be used to treat hydrocephalus and as such one could not practice the claimed invention without undue experimentation.  However, for reasons of record, and for the reasons detailed above, the previous rejection of claims 33-40, 43-55 and 58-63 under 35 USC 112(a) for lacking enablement for the use of any TRPV4 channel antagonist is hereby maintained and reproduced below.  
This action is FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 33-40, 43-55 and 58-63 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method to reduce a head diameter and the volume of CSF in a ventricular system of the brain in a mammal having hydrocephalus comprising administering the selective TRPV4 antagonists RN-1734 and HC-067047, does not reasonably provide enablement for a method to reduce a head diameter and the volume of CSF in a ventricular system of the brain in a mammal having hydrocephalus comprising administering any TRPV4 antagonist.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  The specification does not provide sufficient information to support the claimed invention of treating hydrocephalus comprising the administration of any TRPV4 antagonist.
The instant specification fails to provide information that would allow the skilled artisan to fully practice the instant invention without undue experimentation.  Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation. Citing  Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors: (1) the nature of the invention; (2) the state of the prior art; (3) the relative skill of those in the art; (4) the predictability or unpredictability of the art; (5) the breadth of the claims; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
Nature of the invention: The instant invention pertains to a method to reduce a head diameter in a mammal having hydrocephalus and unfused skull plates as well as to reduce the volume of CSF in a ventricular system of the brain in a mammal having 
Breadth of the claims: The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  The rejected claims are extremely broad.  Applicants claim that any TRPV4 antagonists can be used to treat hydrocephalus in a patient in need thereof. Thus the cited claims are deemed very broad since these claims read on treating hydrocephalus caused by any disorder which includes numerous diseases of different etiologies including traumatic brain injury, structural defects in the brain, metabolic defects, pathological conditions such as meningitis, as well as brain toxicity comprising the administration of any TRPV4 antagonist which includes numerous compounds having varying structures.
Predictability/Unpredictability in the Art:  It is noted that the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute. In the instant case, the instant claimed invention is highly unpredictable since one skilled in the art would recognize that the recitation encompasses treating hydrocephalus caused by any disorder which includes a great number of diseases with different etiologies comprising the administration of any TRPV4 
Moreover, one of skill in the art would recognize that it is highly unpredictable in regard to therapeutic effects, side effects and toxicity generated by administering all claimed compounds for treating hydrocephalus due to all disorders/diseases encompassed by the claims. 
Guidance of the Specification/Working Examples:  Applicants have only provided working examples suggesting that the selective TRPV4 antagonists, RN-1734 and HN-067047 are useful to reduce hydrocephalic enlargement in Wistar Wpk/Wpk rats which are models for Meckel Syndrome (Examples 1-4 on pages 14-16 of the instant specification).  Applicants have not demonstrated that any other TRPV4 antagonist is useful.  Lack of a working example, is a factor to be considered, especially in a case involving an unpredictable and undeveloped art.  In the instant case, the pharmaceutical art is unpredictable, requiring each embodiment to be individually assessed for physiological activity.  In re Fisher, 427 F.2d 833, 166 USPQ 18 (CCPA 1970) indicates that the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  A single embodiment may provide broad enablement in cases involving predictable factors, such as mechanical or electrical elements. In re Vickers, 141 F.2d 522, 526-27, 61 USPQ 122, 127 (CCPA 1944); In re Cook, 439 F.2d 730, 734, 169 USPQ 298, 301 (CCPA 1971). However, in applications directed to inventions in arts where the results are unpredictable, the disclosure of a In re Soll, 97 F.2d 623, 624, 38 USPQ 189, 191 (CCPA 1938). In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity). See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991). This is because it is not obvious from the disclosure of one species, what other species will work.  In the instant case, Applicant has not demonstrated an adequate number of different TRPV4 antagonists including compounds that are not selective for TRPV4 which may interact with other receptors.  Applicant has only demonstrated the use of two compounds both of which have only been developed for the purpose of selectively inhibiting TRPV4.  Thus Applicant fails to demonstrate that any TRPV4 antagonist can be used in general to treat hydrocephalus of any etiology as claimed.  Thus, the specification fails to provide clear and convincing evidence in sufficient support of the broad treatment of hydrocephalus in any patient in need thereof comprising the administration of any compound that is inhibitor of TRPV4 as recited in the instant claims. 
The Quantitation of Experimentation Required:  In order to practice Applicants invention, it would be necessary for one to design and conduct an exhaustive amount of complex experiments to demonstrate that any TRPV4 antagonist can be used to treat hydrocephalus in general.  Therefore, in order to practice the claimed 
In conclusion, Genentech, 108 F.3d at 1366, states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “[p]atent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable”. A method to reduce a head diameter and the volume of CSF in a ventricular system of the brain in a mammal having hydrocephalus comprising administering any TRPV4 antagonist is not enabled by the instant specification.  

Claim Objections
Claims 41, 42, 56 and 57 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Claims 33-40, 43-55 and 58-63 are rejected.  Claims 1-32 are canceled.  Claims 41, 42, 56 and 57 are objected.  No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236.  The examiner can normally be reached on Monday-Friday 9:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark L Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM